In his motion for rehearing appellant calls attention to the fact that the conviction herein rests upon the uncorroborated testimony of an accomplice, and emphasizes the danger of injustice resulting therefrom. The Legislature has settled the question by enacting into law Art. 639 P. C., which in part reads: "For any offense enumerated in said foregoing articles a conviction may be had upon the unsupported evidence of an accomplice or participant." The offense of which appellant was convicted was one of those enumerated in the "foregoing articles" referred to.
The motion for rehearing is overruled.